LEWIS, Circuit Judge
(dissenting).
The question here on the facts stated in the complaint is whether the subcontractor who furnished material and labor for the building can sue and recover therefor on the contractor’s bond. If it bo clear from the terms of the bond that the obligors intended it as a protection of the subcontractor’s rights, then I think there can be no doubt of the latter’s right to maintain the action; for it is generally held, and so declared by statute of Oklahoma (section 4988, Compiled Old. Stat. 1921) that a third person for whose benefit a contract is expressly made, may sue upon it. J. W. Wilson is the principal named in the bond, appellee his surety and J. L. Seidenbaeh the obligee.
It appears that Wilson agreed with Seidenbaeh to construct a store building in Tulsa, Oklahoma, for which Seidenbaeh agreed to pay him $128,146. There was an agreement signed by Wilson and Seidenbaeh, but it alone did not constitute their contract. It stated: “The contractor (Wilson) and the owner (Seidenbaeh) agree that the general conditions of the contract and the specifications and addenda thereto and the drawings, together with the agreement, form the contract, and that they are as fully a part of the contract as if hereto attached or herein repeated.”
The signed agreement also contained this: “This contract shall not be binding upon the owner until said contractor shall have furnished a bond acceptable to the owner, guaranteeing the full performance and compliance with this contract. The owner agrees to pay the customary premium for such bond.”
The bond recited that the contract between Wilson and Seidenbaeh was attached to it and made a part of it; and one of the conditions of the bond is that Wilson “shall well and truly perform and fulfill all of the covenants and agreements by him in said contract for the erection and completion of said building to be performed and fulfilled, as therein set forth. * * * ”
I now turn to the so-called “Conditions of the Contract,” which were a part of the agreement, and in them are these obligations of Wilson, principal in the bond, which he has not kept, but violated, to the damage of appellant: “Unless otherwise stipulated, the contractor shall provide and pay for all material, labor * * * and other facilities necessary for the execution and completion of the work. The contractor agrees: To pay the subcontractor on demand for his work or materials as far as executed and fixed' in place, less the retained percentage. * * * ” All of the stone for the exterior of the building was furnished, cut and fixed in place by appellant under contract with Wilson and he agreed to pa,y appellant therefor, but has wholly failed. In that failure I think there was a breach of the bond, that it was intended as a protection of appellant and that the order sustaining the demurrer to the complaint should be reversed.